DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed January 13, 2022 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 1 and 17-20 are pending.

Election/Restrictions
4.	Newly submitted claims 18-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
New claims 18-20 are related to original claims 1 and 17 as related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different designs because they contain different ingredients.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  
Claim 1 as filed and previously examined is drawn to a composition with green-lipped mussel powder, cinnamon powder, ascorbic acid powder, Piper nigrum powder, diatomaceous earth powder, and molasses powder.  Previously examined (now cancelled) claims 2-16 all depended from claim 1 and thus required green-lipped mussel powder, cinnamon powder, ascorbic acid powder, Piper nigrum powder, diatomaceous earth powder, and molasses powder as ingredients.  New claims 18-20 do not require green-lipped mussel powder, cinnamon powder, ascorbic acid powder, Piper nigrum powder, diatomaceous earth powder, and molasses powder as ingredients.  
New claim 18 is drawn to a composition with sea cucumber powder, sodium hyaluronate powder, methylsylfonylmethane powder, creatine monohydrate powder, Boswellia serrata powder, Harpagophytum procumbens powder, “calcined” curcumin powder, ascorbic acid powder, a Lactobacillus probiotic powder, and calcined dolomite powder.  New claim 18 does not require green-lipped mussel powder, cinnamon powder, turmeric powder, Piper nigrum powder, diatomaceous earth, or molasses powder.  Thus, itis drawn to a distinct composition from originally examined claim 1 because it does not require the ingredients of claim 1.  
New claim 19 is drawn to a composition with maca root extract powder, Cornus fruit extract powder, turmeric powder, “calcined” curcumin, Piper nigrum powder, ginger root extract powder, ascorbic acid, Lactobacillus probiotic powder, and calcined dolomite powder.  New claim 19 does not require green-lipped mussel powder, cinnamon powder, diatomaceous earth powder, or molasses powder.  Thu, is drawn to a distinct composition from originally examined claim 1 because it does not require the ingredients of claim 1.  
New claim 20 is drawn to a composition with wild yam extract powder, shatavari root extract powder, black cohosh extract powder, ginger root powder, broccoli extract powder, turmeric powder, “calcined” curcumin, Piper nigrum powder, ascorbic acid, Lactobacillus probiotic powder, and calcined dolomite powder.  New claim 20 does not require green-lipped mussel powder, cinnamon powder, turmeric powder, diatomaceous earth, or molasses powder.  Thus, is drawn to a distinct composition from originally examined claim 1 because it does not require the ingredients of claim 1.  Therefore, new claims 18-20 are drawn to distinct inventions from what was originally filed and examined.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1 and 17 are examined on the merits.

Claim Rejections - 35 USC § 112
5.	Claims 1 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed in the previous Office action, the metes and bounds of “metabolite ingestion component” are unclear.  Applicant argues that this phrase is definite because it means a component that “provides building block nutrients and energy substrates to provide predefined tissue metabolic, functional and structural integrity.”  However, this phrase is also unclear because it is unclear what is encompassed by “predefined tissue metabolic, functional and structural integrity.”  It unclear what is encompassed by metabolic, function or structural integrity.  In addition, if these values were clear, the limitations of what are “predefined” are not set forth. Therefore, the arguments and claim amendments are not considered to clarify this issue.

Claim Rejections - 35 USC § 101
6.	Claims 1 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues:
The treatment is particular because it specifically treats inflammation.

The first factor is favorable to applicant because the present disclosure was developed with extensive research and clinical knowledge to specifically treat inflammation. Precisely, the disclosed treatment combines three compounds using the novel ARMING principle as discussed above. Alone, these compounds are not sufficient to treat inflammation, however, in combination the combined ingredients, supplementing each other, contain the anti- inflammatory properties necessary to treat inflammation. As stated above, the treatment or prophylaxis limitation must be particular, or specifically identified so that it does not encompass all applications of the judicial exception. Here, in applicant’s specification on page 6, applicant particularly points out that simply providing connective tissue with high doses of collagen, hyaluronate, glucosamine, chondroitin sulfate, protein and other building blocks of connective tissue typically will not result in a restoration of functional integrity until inflammation itself is reduced. Applicant’s disclosure serves the sole purpose of treating that inflammation to restore wound-healing. Applicant’s disclosure satisfies this factor. Additionally, ...

b. The limitations have more than a nominal or insignificant relationship to the exception because the precise combination of compounds is intended to treat inflammation.

The second factor weighs in favor of applicant because there is more than a nominal relationship with the health supplement of the present invention and treating inflammation. The precisely measured compounds are used to treat inflammation. There is more than an insignificant relationship between the health supplement and its intended treatment. There may be insignificant relationships on other potential effects of the health supplement of the present invention, however, its intended treatment of inflammation is significant and emphasized throughout the specification. The ranges provided have been tested and shown to have a direct relationship with treatment sought. Thus, this factor weighs in favor of applicant and further supports that the present invention falls within the judicial exception.

However, these arguments are not persuasive.  MPEP section 2106.04(d) specifically states that an intended use if not sufficient to render a composition patent eligible.  Even if the use of only for a single purpose such as “treating inflammation” it is still an intended use of a composition.  Applicant’s claims are not directed to a method of treating inflammation rather they are directed to a composition with an intended use of treating inflammation.  Applicant has not provided any evidence to support the assertion that the claimed components interact together in a way that integrates the ingredients into a practical application.  Thus, applicant’s argument that the claimed combination of amounts creates a practical application is not sufficient without supporting evidence.
Applicant also argues:
The compounds of the present invention are physically extracted and chemically
altered and therefore are more than an extra-solution activity or a field of use. The third factor also weighs in favor of applicant because the limitations are more than extra-solution activity because physical and chemical alteration of naturally occurring compounds are used to synthesize and concentrate the compounds used in the present invention. Examiner exclaims that applicant is merely concentrating naturally occurring ingredients from plants and animals found in nature and combining them together to form the present invention. This is an inaccurate portrayal of how these compounds are derived from plants and animals. One does not simply grind up a sea cucumber (Holothuriidae), to extract the collagen and high molecular weight sodium hyaluronate. There is significant human action in preserving the meat of the animal, freeze drying it, and extracting the collagen and high molecular weight sodium hyaluronate. However, alone, the sea cucumber is inefficient as a treatment. This is why the ARMING principle is necessary. The combination of these active and inactive ingredients to make the compounds necessary for the ARMING principle are what makes the present invention work. The specific ingredients in their specific concentrations, derived from significant human work and influence have made the combination possible. For example, without sublimation the meat of these marine animals would decompose and the combination of compounds would be impossible. It is through freezing the meat, vacuuming the water, and providing heat energy that the product can be transported and used in the ARMING principle of the present invention. This is one example of the various methods used to extract the necessary chemical compounds from these plants and animals. But the process does not end with the extraction. Without proper measurements and with incorrect doses, the ingredients would not function to complete their ARMING roles. The metabolic ingestion component would not be sufficient in too little or too great of quantities; the same goes for the anti-inflammation and oral absorption compounds as well. They need to be precise. Without this precision the extractions would be inefficient or all together useless.

Additionally, applicant’s products, sold online an in stores around the world have had proven market success. There is extensive market data that At/as and Zeus, brands using the combination of compounds disclosed in the present application, consistently outperform every other wound-healing, anti-inflammatory product on the market. This market success evidences that the mixing of these compounds is exceptional and not routine, well- understood, or conventional in the field. Further, the mixing of these compounds in their respective ratios has yielded unexpected success in the field of wound-healing, anti- inflammatory products, further evidencing that this unique combination was unknown and revolutionary in the field.

However, applicant has not provided any evidence to support these assertions.  The assertions by themselves are not considered to be persuasive.  Any claims based on an unexpected result or success must be supported by accompanying evidence.  Furthermore, applicant is arguing based on limitations that are not in the claims.  For example, sea cucumber is not recited in claims 1 or 17.  Furthermore, the claims do not require that the ingredients are freeze dried powdered ingredients.  In addition, the claims do not require that the ingredients are preserved in any manner.  The ingredients as claimed are powdered natural ingredients.  There is no evidence of record to support applicant’s assertions that the combination produces a markedly distinct structure, function, or other characteristic in comparison with the individual components as they occur in nature.  Therefore, applicant’s arguments are not considered sufficient to overcome this rejection.

7.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655